Citation Nr: 9923463	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  95-15 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased disability rating for chronic 
lumbosacral strain, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an effective date earlier than September 
12, 1994, for the award of a 20 percent disability rating for 
chronic lumbosacral strain.

3.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
cutaneous and spinal neurofibromatosis and, if so, whether 
all the evidence both old and new warrants the grant of 
service connection.

REPRESENTATION

Appellant represented by:	John E. Howell, Attorney

WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
January 1977.

The Wilmington, Delaware, Department of Veterans Affairs 
(VA), Regional Office (RO) denied entitlement to service 
connection for neurofibromatosis, as a constitutional or 
developmental abnormality, in a February 1981 rating 
decision.  The veteran was informed of this decision and of 
his appellate rights by letter from the RO, dated December 7, 
1982.  He filed a timely notice of disagreement (NOD), and 
was issued a statement of the case (SOC) in June 1983.  The 
RO received his substantive appeal later that month.  
Notwithstanding, in written correspondence received in August 
1983, the veteran's representative withdrew the claim from 
appellate status.  See 38 C.F.R. § 20.204.  Accordingly, the 
February 1981 decision, denying service connection for 
neurofibromatosis, became final.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 1995 rating decision of the Newark, New 
Jersey VARO, which granted an increased rating to 20 percent 
for the veteran's service-connected chronic lumbosacral 
strain, effective September 12, 1994.  The veteran filed a 
timely NOD as to the compensation level and effective date 
assigned, and was issued a SOC in February 1995.  The RO 
received his substantive appeal in May 1995.  

The Board notes that in an August 1995 decision, the Newark, 
New Jersey VARO determined that new and material evidence had 
not been submitted to reopen the veteran's claim seeking 
entitlement to service connection for neurofibromatosis.  In 
October 1995, the veteran filed a timely NOD as to this 
adverse determination.  However, he was never issued a SOC.      

The veteran presented testimony at a hearing before the 
Hearing Officer (HO) at the local VARO in April 1996.  The HO 
confirmed and continued the denial of the benefits sought in 
an October 1996 decision and supplemental statement of the 
case (SSOC).  In April 1999, the veteran presented testimony 
at a hearing before the undersigned Member of the Board in 
Washington, DC.  At that time, the veteran submitted copies 
of various private treatment records, treatise and private 
attorney's statements, with a signed waiver of initial RO 
consideration.

Additionally, the Board notes that a claim for a total rating 
based on individual unemployability due to service-connected 
disabilities must be inferred from the evidence of record.  
See Dinsay v. Brown, 9 Vet. App. 79, 85 (1996).  Since this 
issue has not been properly developed for appellate review by 
the Board, and is not inextricably intertwined with the 
issues on appeal, it is hereby referred to the RO for 
appropriate action.  See Kellar v. Brown, 6 Vet. App. 157 
(1994).

In addition, on the occasion of his April 1999 hearing on 
appeal, the veteran raised the issue of entitlement to an 
earlier effective date for an award of service connection and 
the assignment of a 10 percent evaluation for tinnitus.  This 
issue has not been addressed by the RO and is not before the 
Board for appellate review.  Therefore, this matter is 
referred to the RO for appropriate action.


REMAND

The veteran's claims of entitlement to a disability rating in 
excess of 20 percent and an effective date earlier than 
September 12, 1994, for chronic lumbosacral strain are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  That is, the Board finds that he has presented claims 
which are plausible.  However, a review of the record reveals 
that further development is required in order to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a) (West 
1991).

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  This includes the duty 
to obtain VA examinations which provide an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records 
referred to by the veteran.  Littke v. Derwinski, 1 Vet. App. 
90 (1991).  Examinations must also address the rating 
criteria in relation to the veteran's symptoms, to include 
the effect of pain upon function.  Johnson v. Brown, 9 Vet. 
App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, at 204-206, 
208 (1995).  Consequently, examinations by specialists are 
recommended in those cases which present a complicated 
disability picture.  Hyder v. Derwinski, 1 Vet. App. 221 
(1991).

As previously indicated, the veteran has filed a timely NOD 
as to that portion of the August 1995 rating decision which 
determined that new and material evidence had not been 
submitted to reopen the veteran's claim seeking entitlement 
to service connection for neurofibromatosis.  However, he was 
never issued a SOC regarding this claim.  Clearly additional 
procedural development is necessary.  See Godfrey v. Brown, 7 
Vet. App. 398, 408-10 (1995) (where there has been an initial 
RO adjudication and a NOD has been filed, the claimant is 
entitled to a SOC, and the RO's failure to issue the same is 
a procedural defect requiring remand).  Inasmuch as these 
claims appear to be inextricably intertwined with the issues 
currently certified to the Board, additional assistance is 
necessary.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) 
(all issues which are inextricably intertwined with an issue 
on appeal must be determined before the issue on appeal can 
be decided).

It is further noted that the veteran last afforded a VA 
orthopedic examination in January 1997.  The diagnoses 
included chronic lumbar strain and sprain with symptomatic 
arthrofibrosis and history neurofibromatosis affecting 
various parts of the body to include the spine.  Although the 
orthopedic examiner later attempted to identify the symptoms 
due to lumbar strain as opposed to the neurofibromatosis in a 
May 1997 Addendum, the examiner, an orthopedist, made it 
quite clear that he was unable to comment on the level of 
neurological dysfunction.  In view of the veteran's 
overlapping service-connected and nonservice-connected low 
back symptomatology, the Board finds that further development 
of the evidence is necessary regarding this issue.  See 
Hyder, supra.  Accordingly, more extensive orthopedic and 
neurological examinations of the veteran should be scheduled.

Thus, to ensure that VA has met its duty to assist the 
veteran in developing all facts pertinent to his claims, the 
case is REMANDED to the RO for the following development:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his lumbosacral strain and 
neurofibromatosis, and to also furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
including VA records, (not already in the 
claims folder) should then be requested 
and added to the claims folder.  

2.  Once the above-requested information 
is received and associated with the 
claims folder, the RO should schedule the 
veteran for examinations by VA orthopedic 
and neurological specialists in order to 
determine the current extent of his 
chronic lumbosacral strain and 
neurofibromatosis.  The veteran's claims 
folder must be made available to and 
independently reviewed by each examiner 
prior to examination of the veteran.  X-
rays and/or other diagnostic studies 
should be done, as deemed appropriate by 
each examiner.  The examiners must 
provide a thorough description of the 
veteran's low back disorders, including 
complete ranges of motion studies.

The neurological specialist is 
specifically requested to state, to a 
reasonable degree of medical certainty, 
whether the veteran's neurofibromatosis 
is considered to be a congenital defect 
or a congenital disease.  If, and only 
if, the condition is determined to be a 
congenital disease, the neurological 
specialist must also comment as to 
whether or not the veteran's congenital 
disease permanently worsened during 
service beyond the continuance or natural 
progression of such disease OR is 
presently being aggravated by his 
service-connected lumbosacral strain.

In addition, each examiner must render 
objective clinical findings concerning 
the severity of any 
service-related low back disability, to 
include observations of pain on motion, 
deformity, excess fatigability, 
incoordination, weakened movement and 
other functional limitations, if any, to 
the exclusion of any nonservice-connected 
disability.  The examiners must then 
render opinions concerning the effect of 
the veteran's service-related disorder(s) 
on his ordinary activity and his ability 
to procure and maintain employment.  The 
examination reports should also reconcile 
the veteran's complaints of low back pain 
with the objective findings on 
examination.  These examination reports 
should then be associated with the 
veteran's claims folder.

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If any of the 
examination reports do not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, that report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
See Green v. Derwinski, 1 Vet. App. 121, 
124 (1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).

4.  Thereafter, the RO should review the 
claim of whether new and material 
evidence has been submitted to reopen a 
claim of entitlement to service 
connection for neurofibromatosis.  The 
Board reminds the RO that the case law 
pertaining to the adjudication of new and 
material evidence cases has changed since 
the RO last decided the veteran's claim.  
It is important that the RO's review of 
the veteran's new and material evidence 
claim be conducted pursuant to 38 C.F.R. 
§ 3.156(a)  (1998), and in light of the 
United States Court of Appeals for the 
Federal Circuit's decision in Hodge v. 
West, 155 F.3d 1356  (Fed. Cir. 1998) 
(the requirement that the new evidence 
provide a "reasonable possibility" of 
changing the outcome of the case is not a 
reasonable construction of the 
regulations pertaining to new and 
material evidence), and the United States 
Court of Appeals for Veterans Claims' 
decisions in Winters w. West, 12 Vet. 
App. 203  (1999), and Elkins v. West, 12 
Vet. App. 209  (1999) (a new and material 
evidence claim must be well-grounded 
before it is reopened and evaluated on 
the merits).

5.  If, and only if, it is determined 
that the claim should be reopened 
pursuant to 38 U.S.C.A. § 5108 (West 
1991), the RO should then undertake a de 
novo review of the entire record to 
determine if all of the evidence, both 
old and new, warrants a grant of 
entitlement to service connection.  In 
this regard, the RO should address:

a.  in-service aggravation, as set 
for in the VA Office of General Counsel 
precedent decision 82-90 (O.G.C. Prec. 
Op. 82-90) (service connection may be 
granted for diseases (but not defects) of 
congenital, developmental or familial 
origin if the evidence as a whole shows 
that the manifestations of the disease in 
service constituted "aggravation" of the 
disease within the meaning of applicable 
VA regulations); AND/OR 

b.  post-service aggravation, as 
discussed by the United States Court of 
Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, 
"the Court") in Allen v. Brown, 7 Vet. 
App. 439 (en banc) (1995) (when 
aggravation of a veteran's nonservice-
connected condition is proximately due to 
or the result of his service-connected 
condition, the veteran is to be 
compensated for the degree of disability 
(but only that degree) over and above the 
degree of disability prior to 
aggravation).

6.  If the determination is adverse to 
the veteran, the RO should furnish the 
veteran and his attorney a SOC in 
accordance with 38 U.S.C.A. § 7105 (West 
(1991), which summarizes all of the 
evidence, both old and new, and sets 
forth the applicable legal criteria 
pertinent to this appeal.  This document 
should further include a clear and 
detailed analysis of the reasons for the 
RO's decision.  Thereafter, the veteran 
and/or his attorney should be afforded 
the opportunity to respond thereto.

The veteran and his attorney must be, and 
hereby are, notified that a timely 
substantive appeal (VA Form 9) must be 
filed in order to perfect any appeal as 
to one or more of these issues, and 
without such the Board will not have 
jurisdiction.

7.  The RO should then re-adjudicate the 
veteran's increased rating and earlier 
effective date claims.  If any of these 
determinations remain unfavorable to the 
veteran in any way, he and his attorney 
should be furnished a supplemental 
statement of the case in accordance with 
38 U.S.C.A. § 7105 (West 1991), which 
includes a summary of additional evidence 
submitted and any additional applicable 
laws and regulations.  This document 
should include detailed reasons and bases 
for the decisions reached.  Thereafter, 
the veteran and/or his attorney should be 
afforded the opportunity to respond 
thereto.

The Board reminds the veteran that he is free to submit 
additional evidence and argument while this case is in remand 
status.  See Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995); and Falzone 
v. Brown, 8 Vet. App. 398 (1995). 

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determinations warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


